In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Richmond County (Aliotta, J.), dated April 18, 2003, which granted the plaintiffs motion pursuant to CPLR 4404 (a) to set aside a jury verdict in favor of the defendants on the issue of liability and for a new trial.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court properly granted the plaintiffs motion pursuant to CPLR 4404 (a) to set aside the jury verdict and for a new trial. Ritter, J.P., Smith, H. Miller and Goldstein, JJ., concur.